Citation Nr: 1723112	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left shoulder rotator cuff injury, status post dislocation with residuals of strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1971 to July 1975 and March 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claim was remanded in March 2015 and November 2015 for additional development. 

In September 2015, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2015, the Board remanded the claim to obtain a new VA examination addressing the current severity of the Veteran's left shoulder disability.  The Board requested that the examiner specifically differentiate, if possible, between the service-connected symptomatology and that related to any nonservice-connected disability, to include the residuals of his strokes in 2009, 2010, and 2012.  The examiner was also requested to comment as to whether the Veteran is right or left hand dominant or ambidextrous.  The Veteran was afforded a VA examination in January 2016.  The Board finds that the January 2016 VA examination is inadequate, because it does not fully address the questions posed in the November 2015 remand directives, requiring remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Board finds that the Veteran's left shoulder VA examinations conducted in April 2011 and January 2016 are inadequate, pursuant to the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As the April 2011 and January 2016 examinations do not comply with the Correia, a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner should also render a retrospective opinion on the measurements required by Correia.  

Additionally, a November 16, 2015 VA treatment record indicates that the Veteran's left shoulder X-ray and report was scanned into Vista Imaging.  However, the referenced record has not been associated with the claims file.  On remand, the November 2015 left shoulder X-ray and report must be associated with the claims file.  Ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including:

(a) the Vista Imaging X-ray and report referenced in the November 16, 2015 VA treatment record; and
(c) any records dated since February 2017. 

If the November 2015 X-ray and report is unavailable, clearly document the claims file to that effect and notify the Veteran of an inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e). 

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include updated records from Cary Orthopaedics.
3.  Then schedule the Veteran for a VA examination with a physician to assess the severity of his left shoulder disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following: 

(a) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since January 2010) of the left shoulder in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  If the examiner is provide this opinion, he or she should clearly explain why that is so.

(c) In providing the requested findings, the examiner must specifically differentiate, if possible, between the service-connected symptomatology and that related to any nonservice-connected disability, to include the residuals of his strokes in 2009, 2010, and 2012.  

(d) The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the service-connected left shoulder disability results in loss of use of the left hand (i.e. the Veteran would be equally served by amputation with prostheses at the site of election).  

(e) The examiner should also explain with rationale whether the Veteran is right or left hand dominant or ambidextrous.  

4.  Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

